Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
Claims 3-8 are pending.  Claims 4 and 7-8 are withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
The following limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, “holding means for holding”; “liquid feeding means for feeding “liquid feed control means for controlling”; “flow-path switching means for selectively connecting”; and “flow-path control means for controlling”. 
The following limitations are interpreted as such: “holding means for holding” as a column rack ([0018]); “liquid feeding means for feeding” as a pump ([0021]); “liquid feed control means for controlling” as control unit ([0021]); “flow-path switching means for selectively connecting” as a valve ([0021]); and “flow-path control means for controlling” as a flow path control unit ([0021]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over machine translation of WO2009/044426 by Shimadzu (Shimadzu), machine translation. 
In regard to claim 3, Shimadzu teaches a preparative separation and purification device (abstract). 
Shimadzu teaches a trap column (abstract, trap column 7; [0028]); capable of trapping a target component included in an aqueous solvent. 

Shimadzu teaches a first solvent reservoir whose inner surface is in directed contact with a first solvent (abstract, wash water container and pure water; [0027]); which is further capable of eluting the target component.  Shimadzu does not teach the first solvent reservoir is in directed contact with a first organic solvent.  However, Shimadzu teaches solvent reservoirs which are in direct contact with organic solvents ([0027], dichloromethane).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a solvent reservoir with an inner surface in direct contact with an organic solvent based on desired solvent usage throughout the system.  One of ordinary skill in the art at the time the invention was filed would be motivated to select the appropriate solvent reservoir to accommodate the desired solvent.  Further, while the first and second solvents themselves are directed towards the intended use of the apparatus, one of ordinary skill in the art at the time the invention was effectively filed would be motivated to choose desired solvents based on elution parameters. 
Shimadzu teaches a second solvent reservoir whose inner surface is in direct contact with a first organic solvent (abstract, eluting solvent container 3, dichloromethane; [0027]); which is capable of eluting the target component; and capable of having a stronger elution force than the first organic solvent.

Shimadzu teaches the liquid feeding means being selectively connected to a first organic solvent source storing the first organic solvent and a second organic solvent source storing the second solvent (abstract, water, dichloromethane, pump 5; [0027]).  
Shimadzu teaches a solvent switching valve (switching valve 4; [0027]); capable of selectively connecting any one of the first solvent reservoir and the second solvent reservoir to the liquid feeding means. 
Shimadzu teaches a liquid feed control means ([0014]-[0019]); capable of controlling the solvent switching valve to the second solvent source so that the second solvent flows through the trap column after connecting the liquid feeding means to the first solvent source for a predetermined time so that the first solvent flows through the trap column while the target component is trapped in the trap column held by the holding means and the trapping solvent remains in the trap column. 
Shimadzu teaches a flow path switching means (abstract; 2-way switch valve 12; [0029]); capable of selectively connecting the exit end of the trap column to any one of a waste liquid flow path and a collection flow path. 
Shimadzu teaches a flow path control means ([0014]-[0019]); capable of controlling the flow path switching means so that the exit end is connected to the waste liquid flow path when a solution including the trapping solvent is discharged from the exit end of the trap column, the exit end is connected to the collection flow path when a solution including the second organic 
Regarding limitations recited in the claims which are directed to a manner of operating disclosed preparative separation and purification device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: “configured to trap a target component included in an aqueous solvent”; “holding the trap column so that an entrance end of the trap column is directed downward and an exit end thereof is directed upward”; “a first organic solvent capable of eluting the target component”; “a second organic 
In regard to claim 5, regarding limitations recited in the claims which are directed to a manner of operating disclosed preparative separation and purification device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: “first organic solvent is acetonitrile”. 
In regard to claim 6, Shimadzu teaches the second organic solvent is dichloromethane (abstract, dichloromethane; [0027]).
Regarding limitations recited in the claims which are directed to a manner of operating disclosed preparative separation and purification device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: “second organic solvent is dichloromethane”.
Response to Arguments 
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument that the new amendments incorporate structural limitations regarding the first and second solvents being organic and are not directed towards an intended use, the Examiner does not find this persuasive. 
The Examiner notes that the basis of rejection has been updated above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777